Citation Nr: 0630990	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for a disability 
manifested by chills.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel
INTRODUCTION

The veteran served on active duty from May 1953 to June 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona which denied the benefits sought on 
appeal.

In February 2005, the veteran testified during a hearing at 
the RO before the undersigned and a copy of the hearing 
transcript is of record.

In a November 2005 decision, the Board found that the veteran 
submitted new and material evidence to reopen his claims for 
residuals of a back injury and a chronic gastrointestinal 
disorder, and the claims were reopened.  The Board remanded 
the reopened issues, and the veteran's claims for service 
connection for a cardiac disorder and a disorder manifested 
by chills, to the RO for further development.  In a June 2006 
rating decision, the RO granted service connection for 
irritable bowel syndrome and recurrent low back strain.  The 
Board is of the opinion that the RO's action represents a 
full grant of the benefits sought as to the veteran's claims 
for service connection for a back injury and a chronic 
gastrointestinal disorder.  As such, the Board will confine 
its consideration to the issues as set forth on the decision 
title page.


FINDINGS OF FACT

1.  The objective and probative medical evidence demonstrates 
that any currently diagnosed cardiac disorder is not related 
to the veteran's period of active military service, nor was a 
cardiac disorder shown within one year of discharge from 
service.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran does not have a disability 
manifested by chills.
CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred by military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  A disability manifested by chills was not was not 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist: The Veterans Claims Assistance 
Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA, thirdly, has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were thereafter readjudicated in the September 2003, 
September 2004, and June 2006 supplemental statements of the 
case (SSOCs).  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection and any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are moot.   See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d. 1328 (Fed. 
Cir. 2006).  In this case, the provisions of 38 U.S.C.A. 
§ 5103(a) were enacted after the rating decision at issue, 
thus making compliance with the timing requirements of 38 
U.S.C.A. § 5103 impossible.  Since then, however, the content 
of the notices provided to the appellant fully complied with 
the requirements of that statute.  Id.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testify before the undersigned 
in a hearing in February 2005.  Thus any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
see also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations in conjunction with his claims, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.  


II. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arteriosclerosis are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Cardiac Disorder

1. Background

Service medical records show that the veteran complained of 
chest pains.  Results of an electrocardiogram (EKG) test 
performed in November 1969 were normal.  A diagnosis of a 
need to rule out cardiac angina was provided in June 1977 
but, records show the veteran left the clinic before testing 
could be completed.  An August 1977 report notes a work up 
was negative for coronary artery disease.  Results of an EKG 
performed in December 1979 were within normal limits.  When 
examined for retirement in April 1981, the veteran's 
cardiovascular system was normal and results of an EKG 
performed at that time were within normal limits.

Post service, a June 1999 stress echocardiogram report from 
Tucson Heart Group showed stress echocardiogram negative for 
ischemia; normal left ventricular function; and marked ST-T 
wave changes with exertion.  In August 1999 the assessment 
was gastroesophageal reflux disease/chest pain.

VA treatment records, dated in December 1999, show the 
veteran complained of periodic left sided chest pain.  It was 
noted that a work up the previous year revealed the cause as 
spasms of esophageal not cardiac and much improved with 
medication.  The veteran still noted some pain with strenuous 
activity but no other cardiovascular complaints.  The 
assessment was essentially healthy man with well-controlled 
pain due to esophageal spasms.

At his March 2002 VA examination, the veteran reported his 
symptoms began in 1979 and he had chest pain and axillary 
pain.  The examiner indicated that the veteran had a normal 
treadmill test.  It was noted that the veteran was sent to 
the New Mexico Heart Institute.  An angiogram was done that 
was all right.  The veteran was diagnosed with "spastic 
angina."  He was tried on nitroglycerin which did seem to 
help.  He had another treadmill test about five years ago and 
angiogram was done again and was negative.  He was sent to 
the gastroenterologist and gastroesophageal reflux disease 
and hiatal hernia were found.  He was placed on Prilosec but 
it did not seem to help, and the angina was not helped.  He 
still had chest pain which usually occurred with exertion but 
not after eating or with emotion.  The examiner noted that it 
was thus far undiagnosed chest pain, though the hiatal hernia 
with gastroesophageal reflux disease was present.  The 
impression noted abnormal treadmill tolerance test with 
negative angiograms, negative cardiac diagnosis.

Medical records from W.G.E, D.O., dated from July 2002 to 
April 2003, show a history of vasospastic angina and 
intermittent chest pains.  Holter monitor revealed 
ventricular ectopy, sustained ventricular bigeminy and 
ventricular trigeminy.  In view of the findings and continued 
ventricular arrhythmia, the veteran underwent cardiac 
catheterization in October 2002 which revealed two-vessel 
coronary artery disease.  The veteran underwent percutaneous 
transluminal coronary angioplasty (PTCA) and stent placement.  
Follow-up showed no further chest pain and no shortness of 
breath.  The impression was coronary artery disease, status 
post PTCA and stent placement; angina pectoris that was 
improved; history of coronary vasospasm.  

A VA examination report dated in December 2003 noted the 
veteran was asymptomatic for chest pains since undergoing a 
stent procedure for a right coronary artery occlusion found 
in October 2002.  

During his February 2005 Board hearing, the veteran testified 
that while in service he had discomfort or chest pains and 
underwent a stress test.  He indicated he was sent to a 
specialist in Albuquerque and had an angiogram which was 
negative.  The veteran stated that he continued to have chest 
pains after retiring from service.  Years later he testified 
that he complained of chest pains and tests were again 
negative.  Eventually he had more testing which found a 90 
percent blocked aorta.  Due to the blockage, the veteran 
underwent a stent procedure.  

A stress echocardiogram by Cochise Heart Center in October 
2005 noted the following impression: abnormal ECG 
(electrocardiogram) portion of a stress echocardiogram with 
evidence by ECG criteria of inducible myocardial ischemia; 
negative echocardiographic portion of a stress echocardiogram 
with no evidence of an exercise inducible regional wall 
motion abnormality; baseline echocardiographic abnormalities 
as noted; normal heart rate and blood pressure response to 
exercise; and good functional capacity.  

According to a January 2006 VA examiner, the veteran 
complained of episodic substernal chest pain, sometimes 
exertional, dating to service.  Stress test in service was 
negative, to a very high workload.  Although not 100 percent 
sensitive, this result implied a very low probability of 
clinically significant coronary artery disease being present 
in service.  Although the specifics were not documented, the 
veteran then apparently had a positive stress test around 
1985, but with a negative angiogram.  A second angiogram was 
negative around 1997.  Finally, angiogram in 2002 showed 2-
vessel disease and stent was placed in the right coronary 
artery.  The claimant stated he had not had chest pain since 
then.  Based on the low probability stress test in service 
and the absence of significant coronary artery lesions until 
the angiogram in 2002, the examiner opined that it was not at 
least as likely as not that the current coronary artery 
disease was incurred during military service.

2. Legal Analysis

The veteran has contended that service connection should be 
granted for a cardiac disorder.  Although the evidence shows 
that the veteran currently has coronary artery disease that 
required stent placement, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his cardiovascular system was normal on 
separation from service and the first post service evidence 
of record of cardiac disorder is from 2002, 19 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
cardiac disorder to service or any incident of service has 
been presented.

The January 2006 VA examiner opined that based on the low 
probability stress test in service and the absence of 
significant coronary artery lesions until the angiogram in 
2002, it was not at least as likely as not that the current 
coronary artery disease was incurred during military service.

As the record shows no cardiac disorder until over a year 
after separation from service and includes no competent 
medical opinion relating the veteran's current cardiac 
disorder to service, a preponderance of the evidence is 
against the claim. The benefit of the doubt doctrine is not 
for application, and entitlement to service connection must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Disability Manifested by Chills

1. Background

Service medical records show the veteran complained of 
symptoms including chills.  Records dated in 1976 and 1977 
note symptoms, including chills, and show that evaluations 
for malaria were negative.  When examined for retirement in 
April 1981, a disability manifested by chills was not 
reported.

Post service, during his VA examination in December 2003, the 
veteran reported onset of episodic chilling, dating form the 
mid 1970s.  Malaria was ruled out.  It was noted the veteran 
now reported episodes of chilling with shivering, usually 
occurring in the winter with symptoms relieved by warming 
with a blanket.  After examination, the examiner's impression 
was no pathology linked to these symptoms.  It was noted that 
chilling in cold weather was a normal finding, symptoms 
relieved by warming with a blanket.

During his February 2005 Board hearing, the veteran testified 
that he told his doctor that he had chills for approximately 
30 years and his doctor told him not to worry about it and 
did not think it was disabling.  He stated that he had chills 
three or four times especially during the winter time.  The 
veteran testified that he was tested for malaria while in 
service.  He believed that the chills had something to do 
with the pills he was given for malaria while in service.  
When he had chills he stated that his wife bundled him up and 
after 30 minutes he came out of it.

At his January 2006 VA examination, the veteran reported that 
beginning in the late 1970s he began having episodes of 
shaking chills.  It was noted that an extensive workup in the 
military for malaria and other causes was negative.  The 
veteran indicated that he continued to have episodes of 
shaking chills, primarily during colder weather, occurring 
perhaps once a month during the colder months and rarely if 
at all during the summer.  He stated that they primarily 
occurred at night lasting about 30 minutes and had never 
caused any functional impairment.  He indicated that he felt 
fine after the episode was over.  He noted that years ago he 
used to take his temperature, and at most would have a low 
grade increase in temperature with no sweats and no malaise.  

The VA examiner noted that the veteran had documented 
recurrent chills dating to military service and that 
extensive workup did not yield a diagnosis.  The VA examiner 
had no diagnosable disability and said that the transient 
chills caused no functional impairment.  The VA examiner 
opined that there was no current diagnosed disability 
manifested by chills that was incurred in or caused by 
military service.



2. Legal Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997).  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has contended that service connection should be 
granted for a disability manifested by chills.  The record 
demonstrates that no disability manifested by chills was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had a disability 
manifested by chills.  Furthermore, the veteran has submitted 
no evidence to show that he currently has a disability 
manifested by chills.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
disability manifested by chills has been presented.  Rabideau 
v. Derwiniski, 2 Vet. App. at 143.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a disability manifested 
by chills.  Service medical records note complaints of chills 
and evaluations for malaria were negative.  Service medical 
records do not show that the veteran was diagnosed with a 
disability manifested by chills.  

More significantly, there is no medical evidence that the 
veteran currently has a disability manifested by chills.  The 
January 2006 VA examiner opined that there was no current 
diagnosed disability manifested by chills that was incurred 
in or caused by military service.

As is noted above, the veteran asserts that he is entitled to 
service connection for a disability manifested by chills; 
however, there is no medical evidence of record, which 
establishes that the veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

C. Both Disabilities

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claims.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has a cardiac disorder or disorder manifested by 
chills related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
cardiac disorder and disability manifested by chills must be 
denied.



ORDER

Entitlement to service connection for a cardiac disorder is 
denied.

Entitlement to service connection for a disability manifested 
by chills is denied.



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


